DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Response to Amendment
	This Action is responsive to the Reply filed on 18 August 2022 (“Reply”), upon which the RCE was based.  As directed in the Reply: 
	Claims 42, 44, 47, 49, 50, 53, 56, 60, 64, 65, and 68 have been amended; and 
	Claim 51 remains cancelled.  
Thus, Claims 42-50 and 52-70 are presently pending in this application, with no claims having been previously withdrawn from consideration.
	Applicant’s amendment to the Specification (the substitute specification has been entered) and claims are sufficient to overcome some objections from the previous Action and are therefore withdrawn, unless repeated below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	In the Reply, at pg. 19, second paragraph, Applicant asserts that a flexible film that is attached to a rigid portion, and a stored energy device (e.g., a spring) which flexes to release the content of Shermer’s reservoir, are required elements of Shermer’s invention.  Applicant mischaracterizes the film, rigid portion, and spring as being required elements for the operation of its device; indeed, as Applicant rightly acknowledges in the preceding paragraph, Shermer clearly guides the reader to implement non-spring energy storage devices.  Furthermore, there is no evidence to which Applicant points that another drug reservoir, e.g., a vial with a piston, would not work with the balance of Shermer’s device’s subcomponents, were it substituted.
	Applicant then contends that, “flexing the flexible film that [sic: is] attached to the rigid portion through a substantially constant pressure from the stored energy device, such as Belleville spring 130, is the basic principle of operation of Shermer’s device.”  Id.  Here, Applicant misconstrues a “basic principle of operation” for an implementation or embodiment of that principle, which is what the flexible reservoir and spring represent.  Yet, Applicant then goes on to restate several claim features which read on Shermer’s disclosed flexible walled reservoir, but for the piston and its features.  Indeed, other than the presence of a piston in the claim, the remaining structures identified by Applicant in the text bridging pages 19-20, and their functions and operations, are identical to those of Shermer’s device’s corresponding structures.  Applicant’s argument is thus reduced to an assertion that using the claimed piston’s upper surface, rather than Shermer’s spring’s upper surface, to compress a drug reservoir deviates so wildly from Shermer’s principle of operation that a person of ordinary skill in the art would not find it obvious to make that substitution.  
	This argument is not persuasive.
	Changing the source of the force which moves the surface bearing against the flexible wall of the drug reservoir (Shermer, a spring; Applicant’s claims, a piston) does not change the principle of operation of Shermer’s device, and Applicant does not make a cogent argument that it does. As long as a force is applied in the required (upward) direction, the source of that force is not material to, nor does it change, the principle of operation of the device.  Applicant identifies no record evidence, nor makes any technical argument, that a simple substitution of the force-source would, as claimed by Applicant, “…require changing Shermer’s basic principle of operation and/or render Sherman’s device inoperable for its intended purpose.”  Where “a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  That is all that is involved here.

Claim Objections
Claims 42, 50, 60, and 65 are objected to because of the following informalities:
Claim 42, lines 21 and 35-36, Claim 50, line 33-34 and 50-51, Claim 60, line 24 and 38-39, and Claim 65, lines 5-6, “to as a whole towards” is grammatically confusing; 
	Claim 50, line 21, “needles” should be “needle”
	Claim 65, 
		line 3, 	“against against” is incorrect; and
		line 2-8, the entire text of the added passage is redundant of the same text already presented in Claim 60, from which Claim 65 depends.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
	Claims 42-50 and 52-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 42, line 4, Claim 50, line 4, and Claim 60, line 4, the clause, “a pre-filled aseptically-sealed flexible drug reservoir-containing assembly” recites both an assembly and a reservoir within that assembly, with the assembly itself including upper and lower walls; and (beginning at line 17 of Claim 42, for example), that an engine’s piston’s top surface “abuts the lower wall” of the assembly.  As disclosed, however, the piston instead abuts a lower wall of the reservoir itself, not the assembly which contains the reservoir.  The claims therefore inaccurately state the relationships between the disclosed structures of the pump and reservoir.  The claims have been treated as stating that the piston’s top surface abuts the reservoir’s lower wall, as has been the case throughout prosecution, but upon reconsideration of the clause in the current Action, when read in view of the specification, the inaccuracy of the clause makes construction of the broadest reasonable interpretation of the claim difficult and thus the scope of the claims unclear.
	In this regard, the Examiner notes that the application does not specially define the term “reservoir,” and thus its ordinary and customary meaning applies to the term.  See
	https://www.merriam-webster.com/dictionary/reservoir
		a part of an apparatus in which a liquid is held

	https://www.dictionary.com/browse/reservoir
		a receptacle or chamber for holding a liquid or fluid.
Therefore, the term “reservoir” means the structure which defines a space in which a liquid (in the instant case) is contained, not the space per se.
	The dependent claims are also rejected because they do not cure this defect in each of the independent claims.

Claim Rejections - 35 USC § 103
Claims 42-50, 52, 54-56, 58, 60, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,250,037, granted to Shermer et al. (“Shermer”) in view of PCT App. Pub. No. WO 2017/007952, by Meehan et al. (“Meehan”) and U.S. Patent App. Pub. No. 2001/0031947, by Heruth (“Heruth”).
	Shermer describes a device substantially as claimed by Applicant, as follows.

	Claim 42.	A prefilled selectively activatable infusion-pump assembly comprising:
	a housing (110; Fig. 1);
	a pre-filled aseptically-sealed flexible drug reservoir-containing assembly having an upper wall and a lower wall, which is separate from the upper wall (Fig. 10A: lower wall flexible film 170 and separate upper wall portion 120, forming a reservoir space therebetween; page 7, lines 27-35, 60-65);
	a needle insertion assembly (needle 330, needle manifold 322 attached to slide 320; see Fig. 10C), wherein:
		the needle insertion assembly comprises a first needle (330),
		the first needle is parallel to a planar surface of the housing (see Figs. 6, 10C; needle 330, hub 322, slide 320 extends horizontally, and thus parallel to the horizontal surface of the housing), and
		the needle insertion assembly is configured such that the first needle, upon activation, extends to open a fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (needle 330 penetrates septum 160 when extended; col. 10, lines 50-55);
	a cannulated needle dispensing assembly (needle dispensing assembly, including needle 222, hub 220, and spring 310, extends vertically), wherein:
		the cannulated needle dispensing assembly comprises a cannulated needle (needle 222), 
		the cannulated needle comprises a second needle (needle 222), 
		the cannulated needle is perpendicular to the planar surface of the housing (the planar surface being both the circular portion of the upper housing seen in Shermer Fig. 1, and the bottom surface seen in Fig. 6, at which the point of needle 222 is directed, both of which are horizontal, and thus the needle extends perpendicular to those surfaces), and
		the cannulated needle dispensing assembly is configured such that the cannulated needle, upon activation, extends beyond the planar surface of the housing to insert in a skin of a subject (spring 310 drives needle 222 into the patient’s skin);
		an engine assembly contained in the housing (Fig. 6: Belleville Spring 130, pine140), the engine assembly is configured so that upon activation, a top surface of abuts the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to provide a translation movement of the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to as a whole towards the upper wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly thereby, releasing a drug from an inner volume of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly, said inner volume is bound by the upper wall and the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly (col. 7, lines 52-65 describe this exact operation, including the inclusion of two (2) flexible walls forming the reservoir rather than one flexible wall and one rigid wall),
	a single step activator comprising a switch or button (Fig. 6, 320), wherein when the switch or button is engaged, the switch or button simultaneously initiates:
		extension of the first needle to open the fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (Fig. 10C, col. 10, lines 50-55, and col. 13, lines 65-67,);
		abutment of the top surface of the spring (not a piston, as claimed) against the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to provide the translation movement of the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to as a whole towards [sic] the upper wall of the pre-filled aseptically-sealed flexible drug reservoir- containing assembly to release the drug from the inner volume of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly (col. 7, lines 52-65 describe this exact operation, including the inclusion of two (2) flexible walls forming the reservoir rather than one flexible wall and one rigid wall); and
		extension of the cannulated needle beyond the planar surface of the housing to insert in the skin of the subject (Fig. 6, 11C, 15:14-40; button slide 320, opening 325, chute 212, opening 325, and tracks 324).
	Shermer does not, however, describe its apparatus including:
	a cannula around the needle, or 
	that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, or
	the engine assembly comprises a piston, the engine assembly is configured so that upon activation, cause a top surface of the piston to abut the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly.
	Meehan describes a patch pump and is therefore from an art which is the same or very analogous to those of the instant application and Shermer.  Meehan describes cannula 240B carried on an insertion needle 240A, i.e., a cannulated needle, for insertion into a patient for infusion of medication (see Figs. 2A, 2B, 2D, and para. [0043]).  A cannula is more flexible and softer than a needle, such as that of Shermer, and therefore is more comfortable to the patient (see Meehan, paras. [0003], [0034], emphasizing the patient’s comfort during insulin administration), particularly for longer infusion sessions.  Also, a flexible cannula is less likely to break off in the patient’s skin than a more brittle, surgical stainless steel needle, such as Shermer’s, if and when the patch pump is jostled and/or moved during an infusion session.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, a cannula around Shermer’s needle, in order to improve user comfort during insulin infusion and/or to reduce the risk of breaking the infusion tube in the event of jostling of the patch pump, because Meehan teaches that providing an infusion device with a cannulated needle including a cannula over a needle is advantageous for patient comfort and safety for longer infusion sessions.
	Meehan also describes that insertion/retraction springs 215, 260 (Figs. 2A, 2B) are separately retracted, and therefore retractable (see paras. [0041], [0043]), so that the combination of the needle/cannula can be inserted in a single action, and thereafter the needle may be retracted alone to leave the cannula inserted in the patient for medication infusion, in order to better automate the infusion process (see para. [0041]), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, because Meehan teaches that providing such a configuration in a patch pump such as Shermer’s to better automate the infusion process and therefore require fewer actions by the user of the device in order to initiate an infusion.
	Meehan also describes a single step activator that, when engaged, simultaneously promotes, in addition to the two “activations” described by Shermer, activation of an engine assembly.  More specifically, Meehan describes a triggering post 620 (Fig. 6) of button 105 which pushes switch 630, which in turn causes PCB 140 to control pump 150, which is the same structure as described in the instant application, namely, an extension of button 140 which engages a switch on a PCB.  See Meehan, paras. [0038], [0052].  Adding this functionality to the pushbutton permits all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur.  Meehan, para. [0055] and Fig. 9.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly is also initiated by the single step activator, because Meehan teaches doing so in a drug infusion device to permit all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur when the button is pushed.
	Heruth describes a drug infusion system and is therefore from an art which is the same as, or closely analogous to, those of the instant Claims, Shermer, and Meehan.  Heruth describes, with reference to Fig. 5 (see para. [0035]), using an engine to expel a drug contained within a reservoir 98 to a patient.  The engine includes a motor (90), worm gear (92) operationally connected to said motor connected to the motor, a lifting gear (94; as it is an element that can be used to lift loads, as defined by Applicant), and a piston operationally connected to said lifting gear (the piston being one or both of the two circular-appearing plates positioned between the top of the gear 94 and the bottom wall of the flexible-walled reservoir 98, connected to the top of the gear 94).  Heruth teaches using such an engine to compress the flexible drug reservoir 98 (such as that in Shermer) in a drug infusion device to eliminate contact and interaction between the drug, and other materials, including those including the pump, eliminate small drug passages, for example, through the pump, and allow controlled filling and emptying of the drug reservoir (Heruth at paras. [0008], [0015]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to substitute Heruth’s engine (including a n engine, worm gear, lifting gear, and piston) for Shermer’s spring and pin, in order to enable programmable delivery rates and patterns by control of the motor, and assisted refilling of the drug reservoir (see Heruth at para. [0015], “. . . the motor may be programmed so that drug is delivered at a desired rate or pattern, and may be reversed to facilitate the refilling of the drug reservoir.”).  Furthermore, Heruth specifically discloses that mechanical, screw-type engines are equivalent to and a substitute for a spring-driven engine (para. [0008], “For simplicity the present invention is described herein in terms of three presently preferred embodiments which include, generally, hydraulic displacement, mechanical screw-type displacement, and spring force displacement of the fluid reservoir.”)
	Claim 43: (The prefilled selectively activatable infusion-pump assembly of claim 42,) further comprising an indicator light or sound relay, an observation window (Shermer, col. 9, lines 39-48), at least one basal adhesive panel, a skin sensor, a cannula cap, or any combination thereof.
	Claim 44: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said single step activator comprises a laterally moving part operationally connected thereto, whose lateral movement:
	removes a blockade of said needle insertion assembly opening the fluid path with said pre-filled aseptically-sealed drug reservoir-containing assembly; 
	initiates said cannulated needle dispensing assembly to insert said cannulated needle in the skin of the subject, or 
	a combination thereof.
Shermer also describes that the single step activator comprises a laterally moving part operationally connected thereto, whose lateral movement removes a blockade of . . . the cannulated needle dispensing assembly inserting in a skin of a subject (see col. 15, lines 26-42, describing the removal of “protruding blocks” which “hold the needle manifold 220 in an up state”, the lateral movement of which frees the manifold 220 to move vertically down), which is read on by the claim.
	Claim 45: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said single step activator comprises a movable element such that said engine assembly is engaged upon deployment of said single step activator, or 
	wherein said single step activator comprises a first element engaging an electronic switch activation surface of said engine assembly, powering same, or 
	wherein said single step activator comprises a second element that, when engaged, promotes closure of a circuit on a printed circuit board assembly thereby activating said engine assembly, or 
	wherein said single step activator cannot be engaged or deployed as long as a skin sensor device detects that said prefilled selectively activatable infusion-pump assembly is not properly positioned on the skin of the subject.
Meehan’s triggering post 620 is movable, and activates the engine via switch 630 on PCB 140.  Thus, Shermer/Meehan’s single step activator comprises an element (620) engaging an element (630) which promotes closure of a circuit on said PCB assembly thereby activating said engine assembly, as claimed.
	Claim 46: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein the needle insertion assembly and the cannulated needle dispensing assembly are arranged in an orientation that is substantially perpendicular with respect to each other.  As discussed above, the two needles and their hubs disclosed by Meehan are perpendicular to each other.
	Claim 47: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said cannulated needle dispensing assembly comprises a first spring, which when released from a compressed state propels said cannulated needle comprising the second needle and the cannula downward to insert said cannulated needle comprising the second needle and the cannula in the skin of the patient and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which retracts said second needle while leaving the cannula inserted in the skin of the subject, and wherein said first spring is separately retractable after deployment from said second spring.
	As discussed above, Meehan teaches the use of a cannulated needle in a drug infusion device.  More specifically, Meehan teaches a second hub (220, Fig. 2C) securing the cannula (240b, Fig. 2C) and another spring (215, Fig. 2C) in order to automatically insert the cannula and needle into the skin of the patient (see para. [0041]), after which spring 260 retracts only the needle 240a (Fig. 2D), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Shermer’s patch pump device such that the cannulated needle dispensing assembly comprises a first spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said second needle downward and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which when released from a compressed state propels said cannula downward, and wherein said first spring is separately retractable after deployment from said second spring, because Meehan teaches including these elements in a drug infusion device in order to simplify the infusion process.
	Claim 48: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein said needle insertion assembly pierces a septum (Shermer, Fig. 11C, needle 330 penetrates septum 160; col. 10, lines 50-55) comprising ribbing on an outer surface of said septum, protrusions around a bore of either face of said septum, or any combination thereof.
	Meehan describes in Fig. 4A that a septum (unlabeled, to which the arrow associated with ref. no. 130 points) may include outer ribbing (also unlabeled, but also at the tip of the same arrow and the light-colored arrow pointing down toward the septum) on the outside surface of reservoir septum in a needle (425) insertion assembly.  Such ribbing inherently provides a flexible seal while permitting some lateral movement of the septum when being pierced, as would be immediately appreciated by those of ordinary skill in the art.  Furthermore, such ribbing provides less friction when assembling the septum into the reservoir, simplifying assembly.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, ribbing on an outer surface of the septum which the said needle insertion assembly pierces, because Meehan teaches the further inclusion of such ribbing on a pierced reservoir septum, which would both provides a flexible seal while permitting some lateral movement of the septum when being pierced, and provide less friction when assembling the septum into the reservoir, simplifying assembly.
	Claim 49: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein the engine assembly comprises: a motor; a worm gear, operationally connected to said motor; a lifting gear, operationally connected to said worm gear; the piston operationally connected to said lifting gear; and a chassis fitted with an attachment promoting a floating connection thereto with said worm gear; wherein said worm gear comprises a thrust bearing surface disposed of distally from a floating motor shaft connection that is supported by the chassis rather than the motor shaft.
	As discussed above, Heruth describes, with reference to Fig. 5 (see para. [0035]), using an engine to expel a drug contained within a reservoir 98 to a patient.  The engine includes a motor (90), worm gear (92) operationally connected to said motor connected to the motor, a lifting gear (94; as it is an element that can be used to lift loads, as defined by Applicant), and a piston operationally connected to said lifting gear (the piston being one or both of the two circular-appearing plates positioned between the top of the gear 94 and the bottom wall of the flexible reservoir 98, connected to the top of the gear 94).  Heruth teaches using such an engine to compress a flexible drug reservoir 98 (such as that in Shermer) in a drug infusion device to eliminate contact and interaction between the drug, and other materials, including those including the pump, eliminate small drug passages, for example, through the pump, and allow controlled filling and emptying of the drug reservoir (Heruth at paras. [0008], [0015]).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to substitute Heruth’s engine (including an engine, worm gear, lifting gear, and piston) for Shermer’s spring, in order to enable programmable delivery rates and patterns by control of the motor, and assisted refilling of the drug reservoir (see Heruth at para. [0015], “. . . the motor may be programmed so that drug is delivered at a desired rate or pattern, and may be reversed to facilitate the refilling of the drug reservoir.”).  Furthermore, Heruth specifically discloses that mechanical, screw-type engines are equivalent to and a substitute for a spring-driven engine (para. [0008], “For simplicity the present invention is described herein in terms of three presently preferred embodiments which include, generally, hydraulic displacement, mechanical screw-type displacement, and spring force displacement of the fluid reservoir.”)
	Claim 70: (The prefilled selectively activatable infusion-pump assembly of claim 42,) wherein the piston and the housing are not assembled together in an aseptic environment.
	Claim 70 presents its subject matter in product-by-process fashion (or, rather, product-by-not-process), which is interpreted to not be limited to the manipulations of the recited steps, only the structure implied by the steps, M.P.E.P. § 2113.  Meehan describes a housing and a piston which is substantially identical to the claimed housing and piston, and therefore the claim reads on Meehan’s structures.
	Claim 50:	A prefilled selectively activatable infusion-pump assembly (see Shermer, discussed above) comprising:
	a housing (110; Fig. 1); 
	a pre-filled aseptically-sealed flexible drug reservoir-containing assembly having an upper wall and a lower wall, which is separate from the upper wall (Fig. 10A: lower wall flexible film 170 and separate upper wall portion 120, forming a reservoir space therebetween; page 7, lines 27-35, 60-65);
	a needle insertion assembly (needle 330, needle manifold 322 attached to slide 320; see Fig. 10C), wherein:
		the needle insertion assembly comprises a first needle (330), 
		the first needle is parallel to a planar surface of the housing (see Figs. 6, 10C; needle 330, hub 322, slide 320 extends horizontally, and thus parallel to the horizontal surface of the housing),
		the needle insertion assembly is configured such that the first needle, upon activation, extends to open a fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (needle 330 penetrates septum 160 when extended; col. 10, lines 50-55);
	a cannulated needle dispensing assembly (needle dispensing assembly, including needle 222, hub 220, and spring 310, extends vertically) comprising: 
		a cannulated needle comprising a dispensing needle (needle 222);
		a first needle hub (220) for securing said dispensing needle and associated first spring (330) for deploying and retracting said dispensing needle; and 
	wherein said cannulated needle dispensing assembly is perpendicular to the planar surface of said housing (needle 222 is perpendicular to the lower surface of the housing, see Fig. 6), and
	wherein the needle dispensing assembly is configured such that said needle, upon activation, extends beyond the planar surface of the housing to insert in the skin of the subject (spring 310 drives needle 222 into the patient’s skin);
	an engine assembly contained in the housing (Fig. 6: Belleville Spring 130, pin 140), the engine assembly is configured so that upon activation, a top surface of abuts the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to provide a translation movement of the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to as a whole towards the upper wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly thereby, releasing a drug from an inner volume of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly, said inner volume is bound by the upper wall and the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly (col. 7, lines 52-65 describe this exact operation, including the inclusion of two (2) flexible walls forming the reservoir rather than one flexible wall and one rigid wall),
	a power source (Belleville spring 130) powering drug delivery (spring 130 compresses the drug reservoir); 
	a single step activator (Fig. 6, 320) comprising a switch or button (320), wherein when the switch or button is engaged, the switch or button simultaneously initiates: 
		extension of the first needle to open the fluid path with the pre-filled aseptically-sealed drug reservoir-containing assembly (Fig. 10C, col. 10, lines 50-55, and col. 13, lines 65-67,);
		abutment of the top surface of the spring (not a piston, as claimed) against the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to provide the translation movement of the lower wall of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to as a whole towards [sic] the upper wall of the pre-filled aseptically-sealed flexible drug reservoir- containing assembly to release the drug from the inner volume of the pre-filled aseptically-sealed flexible drug reservoir-containing assembly (col. 7, lines 52-65 describe this exact operation, including the inclusion of two (2) flexible walls forming the reservoir rather than one flexible wall and one rigid wall); and
		extension of the cannulated needle beyond the planar surface of the housing to insert in the skin of the subject (Fig. 6, 11C, 15:14-40; button slide 320, opening 325, chute 212, opening 325, and tracks 324).

	Shermer does not, however, describe (concerning Claim 50’s combination):
	a cannulated needle including a cannula;
	a second outer hub for securing the cannula and an associated second spring for deploying said cannula; 
	wherein said second outer hub and first needle hub are in concentric arrangement and said first spring and second spring are separately addressable and retractable within said cannulated needle dispensing assembly;
	wherein said cannulated needle dispensing assembly comprises a first spring, which when released from a compressed state propels said cannulated needle comprising the second needle and the cannula downward to insert said cannulated needle comprising the second needle and the cannula in the skin of the patient and a second differentially addressable spring, retractable within said cannulated needle dispensing assembly, which retracts said second needle while leaving the cannula inserted in the skin of the subject, and wherein said first spring is separately retractable after deployment from said second spring,
	that the dispensing needle retracts within said cannulated needle dispensing assembly insertion into the patient;
	a printed circuit board (PCB) assembly, which electrically connects and controls the function of an engine assembly;
	that the single step activator also initiates application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly.
	Meehan describes a patch pump and is therefore from an art which is the same or very analogous to those of the instant application and Shermer.  Meehan describes cannula 240B carried on an insertion needle 240A, i.e., a cannulated needle, for insertion into a patient for infusion of medication (see Figs. 2A, 2B, 2D, and para. [0043]); a hub 250 carries the needle 24a, and a hub 245 carries the cannula, concentrically.  A cannula is more flexible and softer than a needle, such as that of Shermer, and therefore is more comfortable to the patient (see Meehan, paras. [0003], [0034], emphasizing the patient’s comfort during insulin administration), particularly for longer infusion sessions.  Also, a flexible cannula is less likely to break off in the patient’s skin than a more brittle, surgical stainless steel needle, such as Shermer’s, if and when the patch pump is jostled and/or moved during an infusion session.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in Shermer’s patch pump device, a cannula around Shermer’s needle, in order to improve user comfort during insulin infusion and/or to reduce the risk of breaking the infusion tube in the event of jostling of the patch pump, because Meehan teaches that providing an infusion device with a cannulated needle including a cannula over a needle is advantageous for patient comfort and safety for longer infusion sessions.
	Meehan also describes that insertion/retraction springs 215, 260 are separately retracted, and therefore retractable (see paras. [0041], [0043]), so that the combination of the needle/cannula, with their concentric hubs, can be inserted in a single action, and thereafter the needle and its hub may be retracted alone to leave the cannula inserted in the patient for medication infusion, in order to better automate the infusion process (see para. [0041]), thus requiring fewer actions by the user of the device in order to initiate an infusion.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that the second needle retracts within the cannulated needle dispensing assembly after having been inserted into a patient, because Meehan teaches that providing such a configuration in a patch pump such as Shermer’s to better automate the infusion process and therefore require fewer actions by the user of the device in order to initiate an infusion.
	Meehan describes an engine 150 (gas propulsion; Fig. 1C) including a piston (unlabeled, within medication reservoir 130) to drive its medication reservoir 130 to dispense medication to the patient, which engine 150 is controlled by a PCB 140, in order to better control the rate at which medication is infused into the patient.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that it included a printed circuit board (PCB) assembly, which electrically connects and controls the function of an engine assembly, the engine assembly configured such that a piston, upon activation, applies a force to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly to promote release of a drug contained therein, because Meehan teaches that constructing a medication infusion device with such a PCB-controlled engine, with a piston, provides more control over drug infusion to the patient.
	Meehan also describes a single step activator that, when engaged, simultaneously promotes, in addition to the two “activations” described by Shermer, activation of an engine assembly.  More specifically, Meehan describes a triggering post 620 (Fig. 6) of button 105 which pushes switch 630, which in turn causes PCB 140 to control pump 150, which is the same structure as described in the instant application, namely, an extension of button 140 which engages a switch on a PCB.  See Meehan, paras. [0038], [0052].  Adding this functionality to the pushbutton permits all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur.  Meehan, para. [0055] and Fig. 9.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further configure Shermer’s patch pump device such that application of the force by the piston to the pre-filled aseptically-sealed flexible drug reservoir-containing assembly is also initiated by the single step activator, because Meehan teaches doing so in a drug infusion device to permit all three actions/activations to occur in a predetermined sequence, or simultaneously, and to ensure that all three occur when the button is pushed.
	Claim 52: (The prefilled selectively activatable infusion-pump assembly of claim 50,) wherein said first spring is separately retractable after deployment of said second spring (Meehan’s spring 260 separately retracts after deployment of the first spring 215).
	Claim 54: see above concerning Claim 45, which recites this same subject matter.
	Claim 55: see above concerning Claim 43, which recites this same subject matter.
	Claim 56: see above concerning Claim 44, which recites this same subject matter.
	Claim 58: see above concerning Claim 48, which recites this same subject matter.

	Claims 53, 59-65, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Shermer, Meehan, and Heruth as applied to Claims 42 and 50 et sqq. above, and further in view of U.S. Patent No. 5,034,004, granted to Crankshaw (“Crankshaw”) and U.S. Patent No. 9,770,555, granted to Keret et al. (“Keret”).
	Shermer, Meehan, and Heruth together describe an infusion pump assembly substantially as claimed by Applicant.  See above.  None of Shermer, Meehan, and Heruth describes, concerning Claim 60:
	a chassis fitted with an attachment promoting a floating connection thereto with said worm gear (Heruth’s disclosure does not specify the exact constructional details of the connection of its chassis, which includes the unlabeled rectangular housing enclosing the reservoir and engine, to its engine and worm gear); or
	wherein said worm gear and motor are mounted radially with respect to said chassis.
	wherein said worm gear comprises a thrust bearing surface disposed of distally from a floating motor shaft connection that is supported by the chassis rather than the motor shaft.
	Crankshaw describes a drug infusion device, see Fig. 3, and is therefore from the same or a very analogous art to those of the instant application, Shermer, Meehan, and Heruth.  Crankshaw also describes the use of worm gear driven by an electric motor 28 to expel a drug from a reservoir S to a patient.  The worm gear 53 is supported at a floating connection at plate 54, which is part of Crankshaw’s chassis 50, 51:
	A worm gear 53 is fixed to the output shaft of the stepper motor 28 and is supported by a bearing plate 54 attached to the plate portion 51. The worm gear 53 meshes with a worm wheel 55 having a splined hub or pinion 56, the worm wheel 55 and pinion 56 being supported in a bearing 57 mounted on the frame 52 and a bearing 58 mounted in an overlying support plate 59 attached to the plate 50. (Crankshaw at col. 6, lines 17-24)

A bearing plate is, in the context of a worm gear, a simple floating support for the free end of the worm gear shaft which is provided so that the shaft is supported at its undriven end, opposite the driving motor, and balance the worm gear and align it with the gear (e.g., worm wheel or rack) which it drives.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Heruth’s chassis, in a Shermer/Meehan/Heruth device, with an attachment promoting a floating connection thereto with said worm gear, because Crankshaw teaches that a worm gear should be supported at a position removed from the driving motor in order to better balance the gear and align it with the gear which it drives.
	Shermer, Meehan, Heruth, and Crankshaw together describe an infusion pump assembly substantially as claimed.  See above.  Heruth and Crankshaw both describe the use of worm gears in the drive trains of drug infusion devices.  They do not, however, describe that the worm gear and motor are mounted radially with respect to said chassis.
	Keret describes a drug infusion device, see Fig. 3, and is therefore from the same or a very analogous art to those of the instant application, Shermer, Meehan, Heruth, and Crankshaw.  Keret discloses that a pump chassis 22 may be provided in a drug infusion device, which device includes an engine 26 driving a drug pump, with a worm gear 42 and motor 36 oriented ‘radially’ (as that term is used in this application) relative to the chassis, so the worm gear may directly engage teeth of a worm wheel 44 attached to the chassis.  This configuration reduces the amount of space occupied by the worm gear and motor within the apparatus, a goal common in the art (see, e.g., Keret col. 3, lines 14-17; Heruth, para. [0005]; Meehan, para. [0034], “This enables a patient to self-administer biologies [sic] in a self-contained wearable ‘patch pump’ form factor that is cost effective.”; Shermer, col. 25, lines 14-22).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to orient the worm gear and motor “radially” relative to a chassis of the Heruth/Crankshaw engine portion of a Shermer/Meehan/ Heruth/Crankshaw drug infusion apparatus, because Keret teaches this orientation of a worm gear, motor, and chassis which would reduce space occupied in the overall apparatus, a goal identified by at least Shermer, Meehan, Heruth, and Keret for drug infusion devices.

	Claim 53: see above concerning Claim 49, which recites this same subject matter.
	Claim 59: see above concerning Claim 49, which recites this same subject matter.
	Claim 61: see above concerning Claim 49, which recites this same subject matter.
	Claim 62: see above concerning Claim 43, which recites this same subject matter.
	Claim 63: see above concerning Claim 42, which recites this same subject matter.
	Claim 64: see above concerning Claim 44.
	Claim 65: see above concerning Claims 60 and 45, which recite this same subject matter.
	Claim 67: see above concerning Claim 50, which recites the second clause of the claim.
	Claim 68: see above concerning Claim 47, which recites this same subject matter.
	Claim 69: see above concerning Claim 48, which recites this same subject matter.

	Claims 57 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Shermer, Meehan, Crankshaw, Heruth, and Keret as applied to Claim 50 and 60 et sqq. above, and further in view of U.S. Patent No. 4,114,619, granted to Wagner (“Wagner”).
	Shermer, Meehan, Crankshaw, Heruth, and Keret together describe an infusion pump assembly substantially as claimed by Applicant.  See above.  None of these documents describes that their said single step activator(s) cannot be engaged or deployed as long as a skin sensor device detects that said prefilled selectively activatable infusion-pump assembly is not properly positioned on a skin of a subject.
	Wagner describes a medication injection device and is therefore in the same or a closely analogous art to those of the instant application, Shermer and Meehan.   Wagner teaches constructing such an injection device with a skin sensor “insure a proper subcutaneous or intramuscular injection every time” by a user.  Wagner, col. 1, lines 51-52, and col. 2, lines 17-22 (“What is more it is possible even for the most squeamish person who must inject him or herself to use this device, as it need merely be pressed against the skin so as automatically to perform all the necessary functions for a proper injection.”), and col. 2, lines 4-9 (“Thus when the rim is in such firm contact with the skin of a person to be injected the means for detecting . . . operates the actuation element to eject the liquid from the tip into the skin.”).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the Shermer / Meehan, and the Shermer / Meehan / Crankshaw / Heruth / Keret, infusion pump assembly with a skin sensor such that the single step activator(s) cannot be engaged or deployed as long as the skin sensor device detects that said prefilled selectively activatable infusion-pump assembly is not properly positioned on a skin of a subject, because Wagner instructs to do so in the same or a similar device in order to simplify and foolproof the injection process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional documents made of record with this Action relate to prior infusion pump devices similar in construction and/or function to those of Applicant’s disclosed device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/03/2022